DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (lDS) submitted on March 13, 2020 and January 29, 2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species 1, and corresponding claims 1-5, 9-15, 19, and 20, in the reply filed on April 19, 2021 is acknowledged. 
Claims 6-8 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 19, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11, 13, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baldwin (US Patent 9,232,138).
In regard to claim 1, note Baldwin discloses an image stabilization control method for a photographing device, the method comprising obtaining attitude information of the photographing device and a device parameter of the photographing device, the device parameter indicating a brightness of an environment in which the photographing device is located (column 6, line 31 – column 7, line 20, figure 4: 401-403, and figure 5: 501-503; the attitude, ambient brightness of the environment, and shutter speed are obtained in order to adjust/control image stabilization), and adjusting, based on the attitude information and the device parameter, an image stabilization strength of the photographing device (column 6, line 31 – column 7, line 20, figure 4: 404, and figure 5: 504; the stabilization can be controlled/adjusted to either enable/disable the image stabilization, or to adjust the gain of the image stabilization based on the attitude and ambient brightness of the environment and/or shutter speed).
In regard to claim 3, note Baldwin discloses that the device parameter includes at least one of an exposure parameter of the photographing device or an ambient 
In regard to claim 9, note Baldwin discloses that adjusting the image stabilization strength of the photographing device includes adjusting the image stabilization strength of the photographing device based on the attitude information and the device parameter in response to the device parameter satisfying a pre-set condition for adjusting the image stabilization strength (column 6, line 44 – column 7, line 20, figure 4: 404, and figure 5: 504; ambient brightness and/or shutter speed thresholds, i.e., pre-set conditions, are set in order to regulate control/adjustment of the image stabilization strength in response to the obtained ambient brightness and/or shutter speed).
In regard to claims 11, 13, and 19, these are apparatus claims, corresponding to the method of claims 1, 3, and 9, respectively.  Therefore, claims 11, 13, and 19 have been analyzed and rejected as previously discussed with respect claims 1, 3, and 9.  Additionally, Baldwin discloses the use of a memory storing program instructions, and a processor configured to execute the program instructions (column 8, lines 25-37, and figure 7: 702, 704).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US Patent 9,232,138), in view of Noguchi (US Pub. 2019/0199930).
In regard to claim 4, note the primary reference of Baldwin discloses the use of an image stabilization control method, as discussed with respect to claim 1 above.  Baldwin also discloses that the image stabilization is controlled/adjusted based on an obtained device parameter that includes ambient brightness of the environment and/or shutter speed (column 6, lines 31 – column 7, line 20, figure 4: 402-403, and figure 5: 502-503; ambient brightness of the environment and/or shutter speed are obtained in order to adjust/control image stabilization).
Therefore, it can be seen that the primary reference fails to explicitly disclose that obtaining the device parameter includes obtaining a plurality of consecutive video frames captured by the photographing device, obtaining frame parameters of the plurality of consecutive video frames, and obtaining the device parameter based on the frame parameters of the plurality of consecutive video frames.
In analogous art, Noguchi discloses the use of an image stabilization control method that obtains device parameters for use in controlling/adjusting image stabilization (paragraphs 0060-0065, and figure 5), wherein obtaining the device parameter includes obtaining a plurality of consecutive video frames captured by the photographing device, obtaining frame parameters of the plurality of consecutive video frames, and obtaining the device parameter based on the frame parameters of the plurality of consecutive video frames (paragraph 0061, and figure 5: S501; consecutive 
In regard to claim 5
In regard to claims 14-15, these are apparatus claims, corresponding to the method of claims 4-5, respectively.  Therefore, claims 14-15 have been analyzed and rejected as previously discussed with respect claims 4-5.  
	
Allowable Subject Matter
Claims 2, 10, 12, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,674,088: note the use of environmental brightness and camera settings to control the type of image stabilization used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697